Case: 22-40259     Document: 00516482098         Page: 1     Date Filed: 09/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 23, 2022
                                  No. 22-40259                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Demontrous Witcher,

                                                           Plaintiff—Appellant,

                                       versus

   LaSalle Corrections; FNU Jones, Captain, LaSalle Corrections;
   John Doe, Security Officer, LaSalle Corrections; John Doe, Nurse,
   LaSalle Corrections,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 5:20-CV-186


   Before Stewart, Dennis, and Willett, Circuit Judges.
   Per Curiam:*
          Demontrous Witcher, Texas prisoner #02197222, seeks leave to
   proceed in forma pauperis (IFP) on appeal from the dismissal of his 42
   U.S.C. § 1983 complaint. Witcher consented to proceed before a magistrate


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40259      Document: 00516482098          Page: 2    Date Filed: 09/23/2022




                                    No. 22-40259


   judge, who determined that the claims were time barred and dismissed the
   case as frivolous and for failure to state a claim upon which relief may be
   granted. The district court denied Witcher leave to proceed IFP on appeal.
          By moving in this court to proceed IFP, Witcher is challenging the
   district court’s certification that the appeal is not taken in good faith. See
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). In reviewing the district
   court’s decision, our inquiry “is limited to whether the appeal involves legal
   points arguable on their merits (and therefore not frivolous).” Howard v.
   King, 707 F.2d 215, 220 (5th Cir. 1983). A complaint is frivolous where the
   claims asserted are time-barred. Moore v. McDonald, 30 F.3d 616, 620 (5th
   Cir. 1994).
          Witcher’s appeal is without arguable merit and is thus frivolous.
   Howard, 707 F.2d at 220. Because the appeal is frivolous, it is dismissed, and
   the motion to proceed IFP is denied. See 5th Cir. R. 42.2; Baugh, 117 F.3d
   at 202 & n.24. The district court’s dismissal of Witcher’s § 1983 complaint
   and this court’s dismissal of his appeal as frivolous both count as strikes for
   purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388
   (5th Cir. 1996), abrogated in part on other grounds by Coleman v. Tollefson, 575
   U.S. 532, 537-40 (2015). Witcher is warned that if he accumulates three
   strikes, he will not be able to proceed IFP in any civil action or appeal filed
   while he is incarcerated or detained in any facility unless he is under
   imminent danger of serious physical injury. See § 1915(g).
          IFP MOTION DENIED; APPEAL DISMISSED AS
   FRIVOLOUS; SANCTION WARNING ISSUED.




                                          2